                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

    CECELIA PERKINS                                                                            PLAINTIFF

    V.                                                          CAUSE NO. 3:18-CV-189-CWR-LRA

    QUICK FOOD MART #3 INC.                                                                  DEFENDANT

                           ORDER GRANTING DEFAULT JUDGMENT

         Before the Court are Plaintiff’s motions for default judgment and attorney’s fees. Docket

Nos. 7, 18. The complaint was filed nearly a year ago on March 26, 2018. Defendant never

answered the complaint or had an attorney enter an appearance on its behalf. The Clerk entered

default on June 20, 2018.

         On December 18, 2019, the Court held a hearing on damages, where Plaintiff presented

evidence to support her entitlement to back pay and compensatory damages. Defendant was

provided with notice of the hearing and a representative was present. That same day, the Court

entered an Order deferring ruling on the motion for default judgment and directing Defendant to,

within 30 days, have counsel enter an appearance. 1 Counsel has not appeared on behalf of

Defendant. Defendant has not responded to the Court’s Order or the motions for default

judgment and attorney’s fees. Plaintiff has submitted his affidavit, time records, and an invoice

assessing the attorney’s fees and costs. After considering the testimony and evidence and

arguments of counsel, the Court agrees that the fees and costs are reasonable and the number of

hours expended are reasonable under the circumstances. Thus, the motions are well-taken and

should be granted. Plaintiff is awarded $580 in back pay, $5,000 in compensatory damages, see




1
 As a corporation, Quick Food Mart may only appear before the Court through a licensed attorney. See Southwest
Exp. Co., Inc. v. I.C.C., 670 F.2d 53, 56 (5th Cir. 1982).
Migis v. Pearle Vision, Inc., 135 F.3d 1041, 1048 (5th Cir. 1998), plus attorney’s fees 2 and costs

of $4,735.50.

        IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

Plaintiff and against Defendant in the total amount of $10,315.50. Interest shall run on this

amount from this day forward at an annual rate of 2.55%. A Final Judgment will be entered on

this day.

        SO ORDERED, this the 5th day of March, 2019.

                                                     s/ Carlton W. Reeves
                                                     UNITED STATES DISTRICT JUDGE




2
  Based on the submissions, the Court finds that a reasonable hourly rate for counsel is $280. See Brown v. Miss.
Dept. of Health, No. 3:11-CV-146-CWR-FKB, 2013 WL 12128785, at *3-4 (S.D. Miss. March 5, 2013); Schaeffer
v. Warren Cty., Miss., No. 3:14-CV-945-DPJ-FKB, 2017 WL 5709640, at *10 (S.D. Miss. Nov. 27, 2017), aff’d,
744 Fed. App’x 871 (Dec. 7, 2018); and Brooks v. Illusions, No. 5:16-CV-31-KS-MTP, 2017 WL 1380464 (S.D.
Miss. April 10, 2017).
